Citation Nr: 0514142	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri wherein, inter alia, the RO denied the veteran's 
claims seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's bilateral sensorineural hearing loss was 
not present in service or until many years thereafter and has 
not been shown to be related to service or to an incident 
therein.  

3.  The veteran's tinnitus was not present in service or 
until many years thereafter and there is no competent medical 
evidence showing that the veteran's tinnitus is related to 
service or to an incident therein.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated during active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, , 3.307, 3.309, 3.385 (2004).

2.  The veteran's tinnitus was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for bilateral hearing loss and tinnitus 
via the January 2003 RO letter, the June 2003 rating 
decision, and the September 2003 statement of the case (SOC).  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment and examination reports.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claims or might be pertinent to the basis 
of the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims for 
service connection and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By the 
informational letter, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent. 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
diseases of the nervous system including sensorineural 
hearing loss, if manifested to a compensable degree within a 
one year period of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
also held that the regulation did not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

In this case, the veteran maintains in his letter dated 
February 2003 that he currently suffers from bilateral 
hearing loss and tinnitus caused by being assigned to 
sleeping quarters near artillery.

With respect to the evidence of record, the veteran's service 
medical records include an April 1966 enlistment examination 
which indicates the veteran's pure tone thresholds, in 
decibels, for the right ear were 5, 0, 0, 25; and for the 
left ear were 0, 0, 0, 25, both measured at 500, 1000, 2000, 
and 4000 Hertz, respectively. Additionally, a September 1968 
separation examination shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 20, 10, 5, 
25; and for the left ear were 10, 5, 5, 20, both measured at 
500, 1000, 2000, and 4000 Hertz, respectively. No complaints 
of or treatment for hearing problems are noted or included in 
the service medical records, though the veteran was treated 
for earaches and complaints of headaches associated with loud 
noises.

A December 2002 VA audiological evaluation stated that it is 
as likely as not that the veteran's hearing loss and tinnitus 
resulted from acoustic trauma in the military.  However, this 
evaluation was conducted without a review of the veterans 
claims file.

A letter from the veteran's private physician, Bradley S. 
Thedinger, M.D., dated February 2003, stated that he had 
treated the veteran for positional vertigo and eustachion 
tube problems.  Dr. Thedinger also stated that the veteran 
suffered from isolated mild high frequency hearing loss.  
However, Dr. Thedinger did not offer an opinion as to the 
etiology of the hearing loss.  The letter made no mention of 
the veteran's tinnitus.

At the time of a May 2003 VA examination, it was reported 
that following the veteran's separation from service, he was 
employed as an "over-the-road truck driver" and retired in 
December 2000.  The report further noted the veteran had 
sensorineural hearing loss with tinnitus dating back to the 
veteran's military service.  However, as with the December 
2002 VA audiological evaluation, this examination was 
conducted without the review of the veteran's claims file.  
Therefore, another VA examination was scheduled in June 2003 
so that an evaluation with the necessary claims file review 
could be conducted.

In the June 2003 VA examination report, it was indicated the 
examiner had the benefit of reviewing the veteran's claims 
file.  After evaluating the veteran's audiological 
examination taking into consideration the veteran's claims 
file, the examiner concluded that the veteran's hearing loss 
and tinnitus did not result from acoustic trauma during 
military service.  In this regard, it was specifically noted 
that the service medical records reflect no aggravation of 
hearing loss during active service and, therefore, the 
veteran's current hearing loss and tinnitus most likely did 
not result from acoustic trauma during active military 
service.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hearing loss.  The 
first indication of hearing loss meeting the requirements of 
38 C.F.R. § 3.385 is contained in the December 2002 VA 
medical examination dated thirty four years after the 
veteran's discharge from service.  Of the evidence of record, 
two examinations suggested that the veteran's hearing loss 
and tinnitus were caused by the veteran's service.  However, 
neither of these examinations was conducted with the benefit 
of a review of the veteran's claims file.  Furthermore, of 
these two VA examinations, the December 2002 examiner later 
recanted the conclusion of service connection by issuing the 
June 2003 VA examination.  The June 2003 examination was the 
only examination conducted with the proper review of the 
veteran's claims file.  The Board notes that this examination 
is the most probative examination on file.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims are denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.  For the foregoing reasons, the claims of service 
connection for bilateral hearing loss and tinnitus is denied.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.310 (2004).


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


